Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9 and 12-17 are pending as of the reply and amendments filed on 12/1/20. Claims 1-8, and 10-11 are canceled. 
The rejection of claim 11 under 35 USC 112(b) is withdrawn as this claim has been canceled. 
Upon further consideration of the claims, a new 103 rejection is made, discussed below. Accordingly, as the new rejection is not necessitated by the amendments to the claims, this action is made non-final. 
Claims 9 and 12-17 were examined and are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bothwell et. al., The J. Immunology, vol. 194, supplement 1, Abstract 203.16, publ 5/1/2015 (cited in an IDS), in view of Bothwell et. al., The J. Immunology, vol. 194, supplement 1, Abstract 48.1, publ 5/1/2015 (cited in an IDS, hereafter referred to as Bothwell 2); and further in view of Pelletier et. al., J. Med Chem., vol. 52, pp. 6962-6965, publ. 2009 (cited in an IDS); Wu et. al., US 20100298308 A1 (publ. 11/25/2010); and Kato et. al., J. Immunol., vol. 179, pp. 1080-1087, publ. 2007.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 to a subject in need thereof. 
Bothwell teaches cutaneous leishmaniasis as a chronic skin inflammatory disease, and the Wnt antagonist, Dkk-1 regulates chronic inflammatory associated with this condition (see Abstract). Bothwell further teaches a continuously high level of Dkk-1 directed differentiation of T cells into Th2 cells as well as production of Th2 cytokines IL-4, IL-5, IL-10, and IL-13 (Abs). Bothwell also teaches inhibition of Dkk-1 with a small molecule inhibitor resulted in decreased parasite burden and amelioration of skin lesions (Abs).
Bothwell 2 teaches leukocyte recruitment in response to allergens is an important initiation step in airway inflammation, and that the Wnt antagonist Dkk-1 regulates the formation of leukocyte-platelet aggregates (LPAs) after dust mite allergen challenge (see Abs). Bothwell 2 further teaches LPA formation was significantly reduced in Dkk-1 hypomorphic doubleridge (Dkk-1 d/d) mice, and that these mice showed reduced infiltration of leukocytes in response to recurrent allergen challenges (Abs). Bothwell also teaches type 2 cytokines were d/d mice compared to wildtype after allergen exposure, and that Dkk-1 regulates inflammation and type 2 immune responses (Abs). 
Neither Bothwell nor Bothwell 2 teach administering a compound of the instant claims.
Pelletier et. al. teaches screening for small molecules having activity as Dkk-1 inhibitors (see Abstract; p. 6962, 3rd para). Pelletier identifies the following compound as a Dkk-1 inhibitor, and teaches compound 5 in DMSO solution (e.g. a composition) for administration to mice to investigate the pharmacological activity (p. 6963, Table 1, see compound 5; p. 6963, right col., last para-p. 6964, right col., next to last para): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, with R1=
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and R2=
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject for or protected a subject in need from type 2 inflammation comprising administering a composition comprising the compound shown below,
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, in view of Bothwell, Bothwell 2, and Pelletier. Bothwell and Bothwell 2 in combination teach Dkk-1 to regulate type 2 immune response and Th2 cell mediated inflammation, and that type 2 immune response is involved in cutaneous leishmaniasis and airway inflammation in response to allergens, while Pelletier teaches the compound of the instant claims as a Dkk-1 inhibitor, in a composition for administration. One of ordinary skill in the art would have found it prima facie obvious to have administered a composition comprising the above shown compound, to treat or protect a subject in need thereof from type 2 inflammation or type 2 immune response, with a reasonable expectation of success, in view of Bothwell, Bothwell 2, and Pelletier.
Pelletier doesn’t teach 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. 
Wu teaches the following compound, identified as NCI 8642 or IIIC3, as an inhibitor of Dkk1 (Abstract; see sheet 10 of 29, Fig. 10 B; para [0030-0032], [0103], [0189]): 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. Wu further teaches compositions comprising a compound as described for administration (para [0018], [0124], [0132-0133]). Applicants’ specification includes all tautomeric forms for the compounds of the instant claims (see p. 30 of Applicants’ specification, lines 25-29); therefore, the compound taught by Wu, which is a tautomer of 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, is encompassed by the instant claims. 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a subject for or protected a subject in need from type 2 inflammation comprising administering a composition comprising the compound shown below, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, in view of Bothwell, Bothwell 2, and Wu. Bothwell and Bothwell 2 in combination teach Dkk-1 to regulate type 2 immune response and inflammation, and that type 2 immune response is involved in cutaneous leishmaniasis and airway 
Neither Bothwell, Bothwell 2, Pelletier, nor Wu teach administering a second therapeutic agent, such as a glucocorticoid.
Kato teaches the airway in asthmatic individuals is characterized by Th2 cells, Th2-type inflammation, and eosinophils, with glucocorticoids a mainstay therapy for diseases characterized by airway inflammation such as asthma (p. 1080, 1st para; p. 1083, right col., last para-p. 1084, left col., top para; p. 1085, right col., 2nd full para). Kato further teaches glucocorticoids can inhibit the production of Th2 cytokines from cells in the airway and suppress differentiation of Th2 cells in allergic airway disease (p. 1085, left col., last para-right col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated or protected an individual from type 2 inflammation comprising further administering a glucocorticoid, an agent used for treating allergic asthma, in view of the combined prior art. Bothwell, Bothwell 2, Pelletier, and Wu teach as discussed previously, while Kato teaches asthma to be characterized by Th2 type inflammation. Kato further teaches glucocorticoids can inhibit the production of Th2 cytokines from cells in the airway and suppress differentiation of Th2 cells in allergic airway disease. Thus, it would have been prima 


Conclusion
Claims 9 and 12-17 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SARAH PIHONAK/Primary Examiner, Art Unit 1627